A petition for certification of the judgment in A-000794-15 having been submitted to this Court, and the Court having considered the same;
It is ORDERED that the petition for certification is granted, limited to the issue of damages; and it is further
ORDERED that the appellant may serve and file a supplemental brief on or before February 5, 2019, and respondent may serve and file a supplemental brief forty-five (45) days after the filing of appellant's supplemental submission, or, if appellant declines to file such a submission, on or before March 22, 2019. In addition to discussing the issues that were raised in defendant's petition for certification and plaintiffs' opposing brief, the supplemental briefs should address alternative methods by which damages may be fairly and practicably determined in this action, taking into consideration the number of claimants and the difficulties that some claimants may encounter in documenting their expenditures to repair the brakes of the 1997-2000 model year Kia Sephia vehicles that are the subject of this action. In requesting that the parties address alternative methods for determining damages, the Court notes that the issue presented is not yet decided, and that the parties' presentations are requested to assist the Court in preparing for oral argument.